                                           Case 4:20-cv-08421-JST Document 39 Filed 06/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    644 BROADWAY LLC,                                  Case No. 20-cv-08421-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE
                                                 v.
                                   9

                                  10    FALLS LAKE FIRE AND CASUALTY
                                        COMPANY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 21, 2021, the Court granted Defendants’ motion to dismiss with leave to amend

                                  14   within 21 days. ECF No. 37 at 7. The Court further provided: “If Plaintiff opts not to file an

                                  15   amended complaint, it may file a notice of such election by the same deadline. Failure to file a

                                  16   timely amended complaint will result in dismissal of this case with prejudice.” Id.

                                  17           On June 11, 2021, Plaintiff filed a notice of intent not to file an amended complaint. ECF

                                  18   No. 38. Accordingly, this case is now dismissed with prejudice. The Clerk shall enter judgment

                                  19   and close the file.

                                  20           IT IS SO ORDERED.

                                  21   Dated: June 15, 2021
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
